Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-1997

Death Row Prisoners v. Ridge
Precedential or Non-Precedential:

Docket 96-1991




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Death Row Prisoners v. Ridge" (1997). 1997 Decisions. Paper 26.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/26


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                   ______________________________


                           NO: 96-1991
                  ______________________________


          DEATH ROW PRISONERS OF PENNSYLVANIA, INCLUDING,
             MICHAEL RAINEY; JAMES SMITH; TYRONE MOORE;
          GEORGE EDWARDS; SCOTT BLYSTONE; ROLAND STEELE,
          FOR THEMSELVES AND ALL OTHER PENNSYLVANIA DEATH
              ROW PRISONERS WHO ARE SIMILARLY SITUATED


                                  v.

   THOMAS RIDGE, GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA;
              THOMAS CORBETT, ATTORNEY GENERAL OF THE
       COMMONWEALTH OF PENNSYLVANIA; ROBERT N.C. NIX, JR.,
         CHIEF JUSTICE OF THE PENNSYLVANIA SUPREME COURT;
                  MARTIN HORN, COMMISSIONER OF THE
              PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
           NANCY M. SOBOLEVITCH, COURT ADMINISTRATOR OF
               PENNSYLVANIA AND OTHER EMPLOYEES AND
        OFFICERS OF THE COMMONWEALTH OF PENNSYLVANIA WHOSE
                 IDENTITIES ARE PRESENTLY NOT KNOWN

    Thomas Ridge, Governor of the Commonwealth of Pennsylvania
          and Martin Horn, Secretary of the Pennsylvania
               Department of Corrections, Appellants


                   ____________________________

           PRESENT: BECKER and ROTH, Circuit Judges and
                      BARRY, District Judge*

                          _________________

                                ORDER
                          _________________


     1.   This case was called for oral argument before the Court

on January 31, 1997;

     *
      The Honorable Maryanne Trump Barry, United States District
Court for the District of New Jersey, sitting by designation.
2.   The Court had previously opened the matter by letter to

                                                   counsel

                                                   dated

                                                   January

                                                   27, 1997,

                                                   a copy of

                                                   which is

                                                   attached

                                                   hereto, in

                                                   which was

                                                   recited

                                                   inter alia

                                                   the

                                                   following:


As you are all aware, plaintiffs in the above case complain
     that they have been deprived of various constitutional
     and statutory rights by reason of Pennsylvania’s
     failure to declare whether it qualifies as an opt-in
     state for purposes of the AEDPA statute of limitations.
      While the procedural question presented by the briefs
     on appeal primarily involves the application of
     Eleventh Amendment immunity to the plaintiffs’ claim,
     that matter pales by comparison with the imperative of
     resolving the underlying issue, which is of enormous
     importance to the administration of justice in the
     federal courts in Pennsylvania. More specifically, it
     is clear that the numerous and growing cadre of death
     row inmates in Pennsylvania is entitled to a very
     prompt answer to the question whether a 6 or 12 month
     limitation period within which to file a habeas
     petition governed by AEDPA applies.

This Court is, of course, prepared to address and resolve
     the complicated Eleventh Amendment (and related)
     questions before it. However, the panel can see no
     reason why resolution of the critical opt-in question
     should be delayed by the time it will take to do so,
     or, for that matter, by the time it would take for the
           district court to resolve it upon possible remand.
           Simply stated (and to focus on one critical criterion),
           Pennsylvania either has or it does not have at the
           present time a rule of court or statute providing
           standards of competency for the appointment of counsel
           in death penalty cases.

     Needless to say, if the matter cannot be resolved through an
          appropriate declaration, the panel will proceed with
          oral argument on the procedural issue presented by the
          appeal. It intimates no view on the merits. It writes
          only in an attempt to cut through a time consuming and
          possibly expensive litigation, and in the hopes of
          informing all interested parties without undue delay of
          the time within which habeas petitions must be filed.
          While that issue can certainly be adjudicated, it may
          take many months, which seems highly undesirable if it
          can be avoided.


     3.   The Court first addressed counsel for the plaintiff

class, who in response to the Court’s inquiry, stated that the

sole intent of the plaintiff class and of its counsel is in

obtaining a prompt declaration as to whether Pennsylvania meets

the criteria of § 2261 of the Anti-Terrorism and Effective Death

Penalty Act, 28 U.S.C. § 2261,(AEDPA), and not in obtaining

counsel fees.   Counsel further stated that all counsel eligible

for fees waive any such claims;

     4.   The Court therefore declared that it views the pending

lawsuit as being solely a vehicle for resolution of that (§

2261)issue and not as importing or implying misconduct or

violation of civil rights by any named defendant or official of

Pennsylvania;

     5.   The Court also declared that, construing § 2261 of

AEDPA, it views the determination as to whether Pennsylvania

meets the criteria of § 2261 as one to be made by state-wide

authority, not admitting of county- by county- or case-by-case
determination;

     6.   The Commonwealth thereupon declared that Pennsylvania

does not meet the requirements of § 2261 as of January 31, 1997,

and that it has not met them previously;

     7.   After independent review, the Court declares that it

accepts the respective declarations of counsel as valid and

binding, and adopts them;

     8.   This appeal and the underlying action in the district

court is deemed resolved and terminated;
     9.   The Clerk is directed to publish this order in the

official publication of the Court.

                          BY THE COURT:


                          /s/ Edward R. Becker
                          U.S. Circuit Judge



DATED: January 31, 1997